DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claims 11, 12, and 16 have been amended, claims 17-19 have been added, and claims 1-19 remain pending.
Claim Objections
Claims 3 and 19 are objected to because of the following informalities:  
Claim 3 depends from itself. For purposes of examination it appears that claim 3 should depend from claim 2 (as in originally filed claims 12/4/2019).  
Claim 19 recites the limitation “footwear f claim” in line 1. It appears this limitation should read --footwear of claim--.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 13, 14, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,506,843 in view of Burke et al. (US 2011/0099842), herein Burke. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed structure of the present invention may be wholly derived from the claimed subject matter of the patent (as seen in the chart below), except for the medial raised contour being higher than the lateral raised contour.
Burke teaches a pad (raised area 4) for providing support for midfoot arches, the second metatarsal, and the third metatarsal of a foot; wherein the first portion comprises a medial raised contour configured to be disposed under and support a medial arch and a lateral raised contour 
16/702805
US 10,506,843
1
1
2
2
3
3
4
4
5
5
6
6
7
1, 2
8
6
13
1, 2
14
6
17-19
1


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burke et al. (US 2011/0099842), herein Burke.


    PNG
    media_image1.png
    403
    381
    media_image1.png
    Greyscale

Regarding claim 2, Burke discloses that the pad is attached to an insole, a midsole, an outsole, or a sock (lower layer 38; paragraph 0042; Fig. 17).
Regarding claim 3, Burke discloses that the pad is integrally formed with the insole, the midsole, the outsole, or the sock as a unitary piece (Fig. 4).
Regarding claim 4, Burke discloses that the pad is attached to a footwear (such as a sole element).
Regarding claim 5, Burke discloses that the pad is integrally formed with the footwear as a unitary piece (Fig. 4).
Regarding claim 6, Burke discloses that different areas of the pad have different heights and/or durometers (paragraph 0037; Fig. 6-10).
Regarding claim 7, Burke discloses a footwear, comprising: an outsole (lower layer 38; inserts 34, 35); a midsole or insole comprising: a pad (raised area 4) for providing support for midfoot arches, the second metatarsal, and the third metatarsal of a foot, wherein the pad comprises a first portion 
Regarding claim 8, Burke discloses that different areas of the pad have different heights and/or durometers (paragraph 0037; Fig. 6-10).
Regarding claim 9, Burke discloses that the outsole is wider than the midsole or insole in regions corresponding to the medial raised contour and the lateral raised contour (as seen in Fig. 15, 17).
Regarding claim 10, Burke discloses that the outsole has a peak height in regions corresponding to the medial raised contour and the lateral raised contour (at inserts 34, 35; Fig. 17).
Regarding claim 11, Burke discloses that the peak height extends as high as the midsole or insole (as seen in Fig. 19, the inserts extend up into the midsole).
Regarding claim 12, Burke discloses that the medial raised contour and the lateral raised contour extend to the outermost bounds of the midsole or insole (Fig. 7, 8).
Regarding claim 13, Burke discloses a footwear, comprising: a sole (raised area 4), the sole having a pad for providing support for midfoot arches, the second metatarsal, and the third metatarsal of a foot, wherein the pad comprises a first portion configured to provide support to the midfoot arches, 
Regarding claim 14, Burke discloses that different areas of the pad have different heights and/or durometers (paragraph 0037; Fig. 6-10).
Regarding claim 15, Burke discloses that the sole is at its widest in regions corresponding to the medial raised contour and the lateral raised contour (Fig. 5, 7, 8).
Regarding claim 16, Burke discloses that the medial raised contour and the lateral raised contour extend to the outermost bounds of a foot facing surface (Fig. 7, 8).
Allowable Subject Matter
Claims 17-19 are free from art rejections but are subject to a double patenting rejection.
Response to Arguments
Applicant's arguments filed 12/02/2021 have been fully considered but they are not persuasive.
Applicant argues that the proximal ends of at least the first and fourth metatarsals are fully supported by the device of Burke. However, the points at which the pad of Burke contact a user's foot depend on the specific dimensions and arrangement of each individual wearer’s foot, as well as the specific position of a user’s foot in relation to the pad. The pad of Burke is capable of supporting a user’s foot such that it does not fully support proximal ends of any of the first, fourth, or fifth metatarsals.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732